DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent claim 1 to recite an analysis volume delimited by the support and frame body, and a first analysis cell within the analysis volume.  Reference to Lannutti et al., (cited in the previous Office Action) does not teach a first analysis cell within the analysis volume, and therefore does not meet the limitations of claim 1.  However, after further search and consideration, the Examiner now cites reference to Akechi et al., (US 2010/0294811) which the Examiner contends meets all the limitations of claim 1.  Because reference to Akechi et al., is newly cited, the Examiner will not discuss the details of the reference here, but will instead rely on the rejection detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akechi et al., (US 2010/0294811).
For claims 1 and 4, Akechi et al., teach a reaction well (Abstract) comprising a well base (support, paragraph 0090, figures 7B and 12C #3), a channel base (frame body, paragraph 0089, figures 7B and 12C #11), a reaction well (analysis volume, paragraph 0091, figures 7B and 12C #5), a first analysis cell within the reaction well (inner portion of reaction well, figures 7B and 12C), a retention wall within the reaction well (portion of wax extending up the side of the reaction well, figures 7B and 12C), and a reagent cavity within the retention wall (bottom portion of well under the wax, figures 7B and 12C), and solid reagents within the reagent cavity (paragraph 0206, figure 12C #7) wherein the retention wall is formed by wax placed in the reaction well (paragraph 0130).
For claim 11, Akechi et al., teach the reaction well comprising heating elements and a temperature control system (paragraphs 0131, 0181).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akechi et al., (US 2010/0294811) in view of Manage (US 2015/0240289).
Regarding claims 2 and 3, Akechi et al., do not teach wax (adhesion material) embossable at temperatures 5-10ºC lower than the melting point of the wax, nor do they teach wax having a melting temperature lower than 62ºC.
Manage teaches an apparatus for molecular diagnostics comprising an analysis volume wherein paraffin wax is within the analysis volume (paragraphs 0056, 0061, 0062).  The Examiner notes that the instant application also teaches paraffin wax, thus the properties of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Akechi et al., wherein paraffin wax is utilized in the reaction well in order to provide a wax that is optically transparent to at least two wavelengths as taught by Manage.
Allowable Subject Matter
Claims 5-10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a solid reagent containment unit comprising a gap between the retention wall and the surface of the support wherein the gap spaces the retention wall from the surface of the support.
Claims 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest  a solid reagent containment unit comprising the limitations recited in claims 14 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798